Title: [Diary entry: 29 October 1785]
From: Washington, George
To: 

Saturday 29th. Thermometer at 59 in the Morning 64 at Noon and 65 at Night. Morning clear, calm, and very pleasant. About Noon it began to lower a little, and continued to do so all the Afternoon. Rid to the Plantations at the Ferry and Dogue run—at the last of which finished Sowing the Clover Seed which I sent there the 26th.; With this I mixed 9 Bushels of the pounded Plaister of Paris; and Sowed the whole on about 4¼ acres of Ground (on the Side of the run along the old Mill race) as near as I could judge from stepping it. Sunk the inner well in the Dry well now fitting up for an Ice house, about 8 feet untill I came to a pure sand. Mrs. Stuart & Child Nancy, & Miss Allan, came here this Evening.